UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

CYNTHIA MADEJ, et al.,

Plaintiffs, Case No. 2:16-cv-658

CHIEF JUDGE EDMUND A. SARGUS, JR.

v. Magistrate Judge Chelsey M. Vaseura

ATHENS COUNTY ENGINEER
JEFF MAIDEN,
Defendant.
OPINION AND ORDER

This matter is before the Court on Plaintiffs’ Motion for an Injunction Pending Appeal.
(ECF No. 150.) For the reasons set forth below, the Court GRANTS IN PART AND DENIES
IN PART the motion and REINSTATES the injunction for ONE WEEK, which will provide
Plaintiffs the opportunity to move the Sixth Circuit for relief. See Fed. R. App. P. 8.

I.

On October 16, 2018, this Court granted Defendants’ Motion for Sumrnary Judgment and
vacated the injunction that had been entered by a state court. (ECF No. 147.) That same day the
Court entered judgment accordingly. (ECF No. 148.) On November 14, 2018, Plaintiffs filed an
appeal with the United States Court oprpeals for the Sixth Circuit (ECF No. 149), and also

filed the Motion for An Injunction Pending Appeal (ECF No. 150).

II.
Plaintiffs move for an injunction pending appeal under Ru]e 62(c) of the Federal Rules of
Civil Procedure. Rule 62(c) requires a court to consider the same four factors that are
traditionally considered in determining whether to grant a preliminary injunction. Mich. Coal. of

Radc'oactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991); Hilton v.

Braunskill, 481 U.S. 770, 776 (1987). These factors are: 1) the likelihood that the party seeking
the injunction will prevail orr the merits of the appeal; 2) the likelihood that the moving party
will be irreparably harmed absent an injunction; 3) the prospect that others will be harmed if the
court grants the injunction; and 4) the public interest in granting the injunction. Mich. Coal of
Radr'oactive Materr'al Users. Inc., 945 F.2d at 153. “The moving party has the burden of
showing a combination of these factors to persuade the court to grant their motion.” Williamson
v. Recovery Ltd. Partn., 2:06-CV-292, 2012 WL 3224042, at *1 (S.D. Ohio Aug. 6, 2012).

III.

ln the instant action, the Court issued a decision finding that Plaintiffs did not prevail on
the merits of their claims. Plaintiffs repackage their arguments presented previously, which
requires the Court to, in essence, reconsider its Opinion and Order granting Defendants’ Motion
for Surnmary Judgment. Nothing in their current motion, however, causes the Court to change
its opinion. Therefore, the Court finds that Plaintiffs are not likely to prevail on the merits of
their appeal.

Additionally, the Court concludes that there is no evidence that Plaintiffs will be
irreparably harmed absent an inj unction. Plaintiffs’ evidence attached to their motion shows that
Defendants “will begin the project planning process and it will be scheduled when funding is
available.” (Oct. 19, 2018 Press Release at l, ECF No. 150-2.) The evidence also indicates that
Defendants plan to engage in some maintenance work this fall and winter that “will consist
primarily of patching potholes and grading.” Id. Plaintiffs argue that “[g]iven Ms. Madej's
history of reactions to asphalt applications such as patching and leveling near her home, . . . and
the medical evidence presented by Plaintift`s’ expert (“Ms. Madej is in a frail and precarious

state, and requires avoidance of chemical stressors. She is highly sensitive to asphalt, exhibiting

symptoms to small amounts that are tolerated by healthy individuals.”) . . . . Defendants’
intended work supports imminent concern for Ms. Madej’s Well-being.” Id. (internal citations
Omitted).

Plaintiffs fail to acknowledge, however, that the evidence specifies that “[t]here will be
no asphalt products used” in the fall and winter maintenance contemplated by Defendants.
(Email at 1, ECF No. 5 .) Thus, even accepting Plaintiffs’ arguments and evidence, there is no
immediate irreparable harm that will occur absent an injunction.

As to whether the injunction would harm the interests of third parties, Plaintiffs contend
that the only harm is to the taxpayers of Athens County. This type of harm, Plaintiffs argue,
would not occur if Plaintiffs are granted an injunction against chip sealing the road pending
appeal. Plaintiffs conclude that, “[c]onstruing the facts in the light most favorable to Plaintiffs,
as the Court must do here, one cannot say that delay pending appeal will significantly harm third
parties.” (Mot. at 25, ECF No. 150.) Plaintiffs, however, misstate the burden ofproof. Under
Rule 62, it is the movant who shoulders the burden of persuading the Court he or she is entitled
to the relief sought Here, Plaintiffs have not shown that there would be no harm to the taxpayers
if an injunction was entered. Indeed, the evidence shows that the road at issue is in serious need
of repair. Thus, to enjoin Defendants nom maintaining it with products that do not contain
asphalt would likely be harmful to the residents of Athens County who use that road.

Finally, Plaintiffs contend that the public interest Weighs irr favor of granting their request
for an injunction, noting that this Court in its Opinion and Order found that Ms. Madej ’s health is
important to officials serving Athens County. But, there is no evidence before the Court that

Defendants plan to utilize asphalt for the maintenance proj ects. Thus, Ms. Madej’s health is not

currently at risk even in her view. Consequently, the public interest does not favor granting an
injunction pending appeal.

While this Court finds that Plaintiffs fail to meet their burden under Rule 62, out of an
abundance of caution the Court is inclined to permit Plaintiffs the opportunity to take their

request to the Sixth Circuit. Thus, the Court shall provide them one Week of the relief they

request

IV.
The Court GRANTS IN PART AND DENIES IN PART Plaintiffs’ Motion for an
Injunction Pending Appeal. (ECF No. 150.) Speciflcally, the Court REINSTATES the
injunction for ONE WEEK, which will provide Plaintiffs the opportunity to move the Sixth

Circuit for relief. See Fed. R. App. P. 8.

 

 

rr rs so oRr)ERED.
\\ ~ m 1 ins _//\/
DATE EDM. sARGUs, JR.
crr an) sTATEs r)rsTchT JUI)GE

